        Case 19-36313 Document 1321 Filed in TXSB on 03/31/20 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

_________________________________________
                                          )
In re:                                    )                           Chapter 11
                                          )
SOUTHERN FOODS GROUPS, LLC, et al.,       )                           Case No. 19-36313 (DRJ)
                                          )
            Debtors.1                     )                           Jointly Administered
                                          )
_________________________________________ )

                             SUPPLEMENTAL NOTICE OF BID
                         [Relates to Dkt Nos. 925, 1178, 1270, & 1271]
______________________________________________________________________________
        PLEASE TAKE NOTICE that, on March 19, 2020, the United States Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”) entered the Order (I) Approving
Bidding Procedures for Sale of Debtors’ Assets, (II) Scheduling Hearing to Approve Sale of
Debtors’ Assets, (III) Approving Form and Manner of Notices of Sale and Sale Hearing, (IV)
Approving Assumption and Assignment Procedures, and (V) Granting Related Relief [D.I. 1178]
(the “Bidding Procedures Order”)2.

       PLEASE TAKE FURTHER NOTICE that, as required in the Bidding Procedures
Order, the Debtors filed copies of the bids that the Debtors received pursuant to the Bidding
Procedures Order (the “Notice of Bids”) [D.I. 1271].



        1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods
Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty,
LLC (3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information
Systems, LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean
Foods North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean
Intellectual Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC
(7782); Dean Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896);
Dean West II, LLC (9190); Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners,
LLC (3889); DFC Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin
Holdings, Inc. (8114); Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s
Manufacturing and Retail, LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest
Ice Cream Company, LLC (0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC
(7714); Shenandoah’s Pride, LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039);
Tuscan/Lehigh Dairies, Inc. (6774); Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan,
LLC (7200). The debtors’ mailing address is 2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.
        2
         Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the
Bidding Procedures Order.
       Case 19-36313 Document 1321 Filed in TXSB on 03/31/20 Page 2 of 3




         PLEASE TAKE FURTHER NOTICE that, as required in the Bidding Procedures
Order, the Debtors have filed a notice designating Successful Bids and, as applicable, the
Alternate Bids for certain lots of Bid Assets, subject to the execution of final documentation and
the entry of Sale Orders by the Bankruptcy Court approving the sales to the Successful Bidders
(or, if necessary, the Alternate Bidders) (the “Notice of Bid Results”) [D.I. 1270].

       PLEASE TAKE FURTHER NOTICE that, in connection with the hearing to consider
the approval of the Sale Transaction with Dairy Farmers of America, Inc., attached hereto is a
copy of Dairy Farmers of America, Inc.’s bid, including all exhibits and schedules.

        PLEASE TAKE FURTHER NOTICE that the Debtors will promptly file final forms of
orders approving the Sale Transactions with each of the other Successful Bidders included in the
Notice of Bid Results.

       PLEASE TAKE FURTHER NOTICE that objections to a Sale Order or a Sale
Transaction must (a) be in writing, (b) state, with specificity, the legal and factual bases thereof,
(c) comply with the Bankruptcy Code, Bankruptcy Rules and Local Rules, and (d) April 1, 2020
at 12:00 p.m. (prevailing Central Time) by be (i) filed with the Court and (ii) be served on
(A) counsel to the Debtors, (1) Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York,
New York 10017, Attn: Brian M. Resnick, Steven Z. Szanzer, and Nate Sokol, and (2) Norton
Rose Fulbright US LLP, 1301 McKinney Street, Suite 5100, Houston, Texas 77010, Attn:
William Greendyke, Jason L. Boland, Robert B. Bruner, and Julie Harrison, (B) (1) counsel to
the DIP Agent and the Prepetition Agent, White & Case LLP, 1221 Avenue of the Americas,
New York, NY 10020, Attn: Scott Greissman, Philip Abelson, and Elizabeth Feld and (2) Gray
Reed, 1300 Post Oak Blvd, Suite 2000, Houston, TX 77056, Attn: Jason S. Brookner,
(C) counsel to the Committee, Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New
York, NY 10036, Attn: Philip Dublin and Meredith Lahaie, and (D) the U.S. Trustee.

       PLEASE TAKE FURTHER NOTICE that a hearing to consider approval of the Sale
Transaction(s) is scheduled for April 3, 2020, at 9:00 a.m. (prevailing Central Time) at the
Bankruptcy Court, at 515 Rusk Street, Houston, TX 77002.

        PLEASE TAKE FURTHER NOTICE that copies of the Bidding Procedures Order,
Notice of Bids, Notice of Bid Results, this Notice, and any other related documents filed with the
Court are available free of charge on the Debtors’ case information website, located at
https://dm.epiq11.com/SouthernFoods         or    can     be     requested     by     email     at
DeanInfo@epiqglobal.com.
   Case 19-36313 Document 1321 Filed in TXSB on 03/31/20 Page 3 of 3




Dated:   March 31, 2020
         Houston, Texas
                                 Respectfully submitted,
                                 NORTON ROSE FULBRIGHT US LLP

                                 /s/ William R. Greendyke
                                  William R. Greendyke (SBT 08390450)
                                  Jason L. Boland (SBT 24040542)
                                  Robert B. Bruner (SBT 24062637)
                                  Julie Goodrich Harrison (SBT 24092434)
                                  1301 McKinney Street, Suite 5100
                                  Houston, Texas 77010-3095
                                  Tel.: (713) 651-5151
                                  Fax: (713) 651-5246
                                  william.greendyke@nortonrosefulbright.com
                                  jason.boland@nortonrosefulbright.com
                                  bob.bruner@nortonrosefulbright.com
                                  julie.harrison@nortonrosefulbright.com

                                 -and-

                                 DAVIS POLK & WARDWELL LLP

                                 Brian M. Resnick (admitted pro hac vice)
                                 Elliot Moskowitz (admitted pro hac vice)
                                 Steven Szanzer (admitted pro hac vice)
                                 Nate Sokol (admitted pro hac vice)
                                 450 Lexington Avenue
                                 New York, New York 10017
                                 Tel.: (212) 450-4000
                                 Fax: (212) 701-5800
                                 brian.resnick@davispolk.com
                                 elliot.moskowitz@davispolk.com
                                 steven.szanzer@davispolk.com
                                 nathaniel.sokol@davispolk.com

                                 Counsel to the Debtors and Debtors in Possession
